Exhibit 10.5 CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (THE "COMMISSION"). AMENDMENT TO THE LICENSE AGREEMENT DATED AS OF APRIL 10, 2006 Amendment (“Amendment”) dated as of December 4, 2007, by and among New York Mercantile Exchange, Inc. (“NYMEX”); United States Oil Fund, LP (“USOF”); United States Natural Gas Fund, LP (“USNG”); United States Gasoline Fund, LP (“USGF”); United States Heating Oil Fund, LP (“USHO”); Victoria Bay Asset Management, LLC (“Victoria Bay”) (NYMEX, USOF, USNG, USGF, USHO and Victoria Bay, collectively, the “Original Parties”); United States 12 Month Oil Fund, LP (“US12OF”); and United States 12 Month Natural Gas Fund, LP (“US12NG”) (US12OF and US12NG, the “New Parties”). WHEREAS, the Original Parties are parties to that certain License Agreement entered into as of April 10, 2006 (the “Agreement”); and WHEREAS, the Original Parties hereby agree to amend the Agreement by this Amendment and to add the New Parties as parties to the Agreement as amended by this Amendment; WHEREAS, the New Parties wish to become parties to the Agreement as amended by this Amendment; NOW, THEREFORE, the Original Parties and the New Parties hereto agree as follows: 1. Amendment of the Agreement. (a) The introductory paragraph of the Agreement is hereby amended to read as follows: This License Agreement (“Agreement”) is entered into as of April 10, 2006 (“Effective Date”), by and between New York Mercantile Exchange, Inc., a Delaware corporation located at One North End Avenue, World Financial Center, New York, New York 10282-1101 (“Licensor”);
